        Case 3:17-cv-01183-RDM Document 38 Filed 11/05/18 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MICHAEL SEMIAN,                 :
                       Plaintiff :
                                 :              No. 3:17-CV-1183
              v.                 :
                                 :              Judge Mariani
 DEPARTMENT OF MILITARY          :
 AND VETERANS’ AFFAIRS –         :              Electronically Filed Document
 GINO J. MERLI VETERANS          :
 CENTER,                         :
                    Defendants :

                    CERTIFICATE OF CONCURRENCE
      I, Jessica S. Davis, Senior Deputy Attorney General for the Commonwealth

of Pennsylvania, Office of Attorney General, hereby certify that I contacted counsel

for Plaintiff and he concurs in the Motion for Extension of Time to File Brief in

Support in the above-mentioned case.



                                             s/Jessica S. Davis
                                             JESSICA S. DAVIS
                                             Senior Deputy Attorney General
